Case 2:19-cv-08580-JFW-MAA Document 41 Filed 03/26/21 Page 1 of 5 Page ID #:1504



  1   MARLIN & SALTZMAN, LLP
      Stanley D. Saltzman, Esq. (SBN 90058)
  2   ssaltzman@marlinsaltzman.com
  3
      Tatiana G. Avakian, Esq. (SBN 298970)
      tavakian@marlinsaltzman.com
  4   29800 Agoura Road, Suite 210
      Agoura Hills, California 91301
  5   Telephone: (818) 991-8080
      Facsimile: (818) 991-8081
  6
      TOJARIEH LAW FIRM, PC
  7   Joseph Tojarieh, Esq. (SBN 265492)
  8   jft@tojariehlaw.com
      10250 Constellation Boulevard, Suite 100
  9   Los Angeles, California 90067
      Telephone: (310) 553-5533
 10   Facsimile: (310) 553-5536
 11   Attorneys for Plaintiff Bryant Patton, individually and on behalf of
      all others similarly situated
 12
                           UNITED STATES DISTRICT COURT
 13

 14                      CENTRAL DISTRICT OF CALIFORNIA
 15
      BRYANT PATTON, individually, and on            Case No.: 2:19-cv-08580-JFW-MAA
 16
      behalf of all others similarly situated,
 17                                                  [Removal from Superior Court of
                          Plaintiff,                 California, County of Los Angeles,
 18                                                  Case No. 19STCV28353]
 19   v.
                                                     CLASS ACTION
 20
      MIDWEST CONSTRUCTION                           [Assigned for all purposes to the Hon.
 21   SERVICES, INC. dba TRILLIUM                    John F. Walter, Courtroom 7A]
      CONSTRUCTION/DRIVERS, a
 22                                                  DECLARATION OF TATIANA G.
      California corporation; and DOES 1
                                                     AVAKIAN IN SUPPORT OF
 23   through 100, inclusive,                        PLAINTIFF’S MOTION TO
                                                     REMAND
 24
                          Defendant.
 25                                                  Date:                April 12, 2021
 26
                                                     Time:                1:30 p.m.
                                                     Courtroom:           7A
 27
                                                     Complaint Filed:      August 14, 2019
 28                                                  Trial Date:           None Set


            DECLARATION OF TATIANA G. AVAKIAN IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
Case 2:19-cv-08580-JFW-MAA Document 41 Filed 03/26/21 Page 2 of 5 Page ID #:1505




  1                    DECLARATION OF TATIANA G. AVAKIAN
  2   I, Tatiana G. Avakian, hereby declare:
  3         1. I am over the age of eighteen and am an attorney at law duly admitted to
  4   practice before all courts in the State of California. I am an Attorney at Marlin &
  5   Saltzman, LLP, attorneys of record for Plaintiff Bryant Patton. I have personal
  6   knowledge of the matters set forth herein, and if called upon as a witness to testify
  7   thereto, I could and would competently do so.
  8         2. On October 11, 2019, I sent a meet and confer letter to Defendant Midwest
  9   Construction Services, Inc. dba Trillium Construction/Drivers’ (“Defendant”)
 10   counsel, regarding deficiencies in Defendant’s Notice of Removal (“Notice”) and
 11   Plaintiff’s intent to file a Motion to Remand (“Motion”). A true and correct copy
 12   of the October 11, 2019 meet and confer letter is attached hereto as EXHIBIT 1.
 13         3. On October 17, 2019, Plaintiff’s counsel, Tatiana G. Avakian and Joseph
 14   Tojarieh, met and conferred with Defendant’s counsel, Brandon McKelvey and
 15   Timothy Nelson, by phone regarding Plaintiff’s October 11, 2019 meet and confer
 16   letter. The Parties held a further meet and confer conference on October 30, 2019,
 17   during which lead counsel for both Parties were in attendance and participated in
 18   the call. During the October 30, 2019 meet and confer call, defense counsel agreed
 19   to provide a supplemental declaration, in support of Defendant’s Notice of
 20   Removal, in an effort to address some of the deficiencies that I pointed out, such as
 21   the lack of information regarding the number of shifts eligible for meal breaks, rest
 22   breaks, and overtime. I agreed to review the supplemental declaration, upon receipt,
 23   and to assess whether a motion to remand was still necessary. The details of the
 24   Parties’ October 17, 2019 and October 30, 2019 meet and confer discussions are
 25   set forth in the Parties’ Joint Statements re Rule 7-3 Meet and Confer Conferences
 26   (Dkt. 33, 4:10-8:13).
 27         4. On December 16, 2019, this Court stayed this action until 30 days after
 28

            DECLARATION OF TATIANA G. AVAKIAN IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
                                                  -2-
Case 2:19-cv-08580-JFW-MAA Document 41 Filed 03/26/21 Page 3 of 5 Page ID #:1506




  1   the Ninth Circuit’s decision in International Brotherhood of Teamsters, Local 2785
  2   v. Federal Motor Carrier Safety Administration, 986 F.3d 841 (9th Cir. 2021).
  3   (Dkt. #30). The Ninth Circuit issued its decision in International Brotherhood of
  4   Teamsters, Local 2785 v. Federal Motor Carrier Safety Administration, 986 F.3d
  5   841 (9th Cir. 2021) on January 15, 2021, and as such, the stay in this action was
  6   lifted on February 16, 2021 (the next court day following 30 days).
  7         5. On January 22, 2021, I contacted defense counsel, to follow-up on the
  8   status of the supplemental declaration in support of Defendant’s Notice of
  9   Removal, and requested that the declaration be provided to Plaintiff’s counsel by
 10   February 1, 2021.
 11         6. On February 1, 2021, Defendant’s counsel provided the not-yet-filed
 12   Supplemental Declaration of Timm Sturgeon (“Supp. Sturgeon Declaration”). A
 13   true and correct copy of the Supp. Sturgeon Declaration that I received from
 14   defense counsel is attached hereto as EXHIBIT 2.
 15         7. After taking the opportunity to review Sturgeon’s Supplemental
 16   Declaration, I sent a further meet and confer letter to defense counsel on February
 17   17, 2021. A true and correct copy of the February 17, 2021 meet and confer letter
 18   is attached hereto as EXHIBIT 3. The contents of the meet and confer letter were
 19   discussed during the Parties’ further telephonic meet and confer conference, held
 20   on February 24, 2021, during which lead counsel for the Parties were in attendance
 21   and participated in the call. The details of the Parties’ February 24, 2021 meet and
 22   confer discussions are set forth in the Parties’ Joint Statements re Rule 7-3 Meet
 23   and Confer Conferences (Dkt. 33, 9:7-13:16).
 24         8. My office has not received a copy of the 100 timesheets in the sample
 25   identified in the Suppl. Sturgeon Declaration.
 26         9. During the Parties’ telephonic meet and confer conference on February
 27   24, 2021, defense counsel provided additional information regarding the 100
 28

            DECLARATION OF TATIANA G. AVAKIAN IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
                                                  -3-
Case 2:19-cv-08580-JFW-MAA Document 41 Filed 03/26/21 Page 4 of 5 Page ID #:1507




  1   timesheets. Specifically, Defendant’s counsel stated the 100 timesheets consisted
  2   of 25 timesheets for each of the following years: 2016, 2017, 2018, and 2019, and
  3   it also consisted of timesheets for 83 employees. However, Defendant’s counsel
  4   did not know, at the time of the call, how many of Defendant’s clients, to which
  5   the putative class members were assigned to work, were represented in the 100
  6   timesheets.
  7         10. A true and correct copy of the Declaration of Candice L. Rosevear
  8   (Plaintiff’s expert witness), in support of Plaintiff’s Motion, is attached hereto as
  9   EXHIBIT 4.
 10         I declare, under penalty of perjury, under the laws of the State of California
 11   and the United States, that the foregoing is true and correct.
 12         Executed this 12th day of March, 2021, in Chatsworth, California.
 13
                                                       s/ Tatiana G. Avakian
 14
                                                        Tatiana G. Avakian, Esq.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

            DECLARATION OF TATIANA G. AVAKIAN IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
                                                  -4-
Case 2:19-cv-08580-JFW-MAA Document 41 Filed 03/26/21 Page 5 of 5 Page ID #:1508



  1
                               CERTIFICATE OF SERVICE
  2
           I, Tatiana G. Avakian, an attorney, certify that I caused the foregoing
  3
      document to be served on all counsel of record in this action via the Court’s
  4
      CM/ECF system on March 26, 2021.
  5

  6

  7                                          By:   /s/ Tatiana G. Avakian _________
                                                  Tatiana G. Avakian, Esq.
  8
                                             Attorney for Plaintiff and the putative Class
  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28


            DECLARATION OF TATIANA G. AVAKIAN IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
